DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 1-20 is/are pending. 
Claim(s) 1 and 14 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 15/799,753 (filed on 10/31/2017) which in turn is a continuation of U.S. Application No. 13/866,199 (filed on 4/19/2013) which in turn is a continuation of U.S. Application No. 13/842,213 (filed on 3/15/2013).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 4/2/2020, 12/1/2020, 2/3/2021 and 4/5/2021 have been considered by the examiner.

Specification
The use of the terms Zigbee, Bluetooth and Homeplug, which are trade names or a marks used in commerce, have been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, claim 4 recites “providing real-time status updates from the energy meter”. Para. 368 of Applicant’s specification (as filed on 3/2/2020) states that such status updates are provided only when communication is via wired communication paths, because Applicant states in Para. 368 that wireless implementation of status updates tend to be problematic. However, claim 1, on which claim 4 depends, recites only wireless communication. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 4 and 13-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim 4 recite(s) “providing real-time status updates from the energy meter”. It is unclear to which element the energy meter provides real-time status updates, because claim 1, on which claim 13 depends, recites the energy meter sending information to a thermostat, and in turn to an energy-management server, an in turn to an utility provider computer system. For examining purposes, it is being interpreted that the energy meter provides the updates to the utility system as supported by Para. 368 of Applicant’s Specification (as filed on 3/2/2020). Applicant may amend the claim by specifying which element provides the first energy-usage information to which element; or by any other appropriate correction.

Claim(s) 13 recite(s) that “the first energy-usage information is provided every 30 seconds”. It is unclear which element provides the first energy-usage information to which element every 30 seconds, because claim 1, on which claim 13 depends, recites the first energy-usage information being provided by an energy meter to a thermostat, as well For examining purposes, the broadest reasonable interpretation is being taken in that any one of the above 3 scenarios can be applied to claim 13. Applicant may amend the claim by specifying which element provides the first energy-usage information to which element; or by any other appropriate correction.

Claim 14 recites the term “the thermostat”. There is insufficient antecedent basis for this limitation in the claim(s). For examining purposes, the term is being interpreted as “a thermostat”.


	Claim Rejections - 35 USC § 102 and 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-11, 14 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver (U.S. Pub. No. 2010/0082174) (hereinafter “Weaver”) in view of Le Roux et al. (U.S. Pub. No. 2011/0264291) (hereinafter “Roux”).


Regarding claim 1, Weaver teaches a smart-home system (Fig. 2, Para. 4 - - devices in a first structure 140 are monitored and controlled based on the monitoring, which is a smart-home system; Para. 33 - - first structure is a household)

comprising: a thermostat configured to perform operations (Para. 53  - energy manager 100 replaces and acts as a thermostat controller by performing air conditioner/heater operations as well as other energy device operations, thus energy manager 100 comprises a thermostat)

comprising: establishing a wireless connection with an energy meter that measures energy from a utility provider that is consumed by devices in…a structure in which the thermostat is installed; (Para. 26 - - energy manager 100 establishes wireless connection with energy-measuring module 250b which measures energy consumed by devices, where the module 250b is being interpreted as an energy meter; Fig. 2 - - energy to house 140 is provided by utility provider 240)

receiving first energy-usage information from the energy meter through the wireless connection; (Para. 26 - - household energy usage, i.e. first energy-usage, is provided by energy meter to energy manager 100)

accessing second energy-usage information measured or calculated by the smart-home system; (Fig. 2 - - energy-measuring modules 250a, 250c1, 250c2 measure second-energy usage which is accessed by energy manager 100; Para. 36 - - calculations are made for device 204 energy usage)

and sending the first energy-usage information and the second energy-usage information to an energy-management server, (Para. 85 - - plurality of energy usage signatures is aggregated by server 225, where one of the energy usage signatures is the energy usage of a device 204 which is the second energy-usage information, and the aggregate is the total energy usage information which is the first energy-usage information)

wherein at least the first energy-usage information is forwarded to a utility provider computer system. (Fig. 2, Para. 30 - - first energy-usage received by energy-management server 225 is forwarded to utility 240 via internet 245)

But Weaver does not explicitly teach energy from a utility provider that is consumed by devices around a structure

However, Roux teaches energy that is consumed by devices around a structure (Para. 73 - - energy consuming devices include electric vehicle which is around the structure/house)

Weaver and Roux are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analyzing energy usage of a customer.

Therefore at the time the invention was made (pre-AIA ) it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Weaver, by incorporating the above limitation(s) as taught by Roux.

One of ordinary skill in the art would have been motivated to do this modification in order to allow energy providers to better understand the factors that drive energy consumption, as suggested by Roux (Para. 35).



Regarding claim 3, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the wireless connection uses a low-power RF connection. (Para. 25 - - ZigBee is used, which is a low-power RF connection)



Regarding claim 4, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches providing real-time status updates from the energy meter. (Para. 55 - - energy usage information 250b is monitored by utility 240, which is being interpreted as real-time status update; also see related 112 rejections)



Regarding claim 5, the combination of Weaver and Roux teaches all the limitations of the base claim(s). 
Weaver further teaches wherein the first energy-usage information indicates aggregate energy consumption during a time interval for the structure. (Para. 26 - - total household energy usage, i.e. aggregate energy consumption, is provided by energy meter to energy manager 100; Para. 36 - - total amount of energy of each device, which is aggregated, is measured over time)



Regarding claim 6, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Roux further teaches wherein the second energy-usage information indicates a thermal retention characteristic of the structure. (Para. 73 - - insulation of house is included, which reflects thermal retention)

One of ordinary skill in the art would have been motivated to do this modification in order to allow energy providers to better understand the factors that drive energy consumption, as suggested by Roux (Para. 35).



Regarding claim 7, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the second energy-usage information indicates an HVAC capacity of an HVAC associated with the structure. (Para. 69 - - current HVAC unit analyzed, where analysis is being interpreted to measure and/or calculate capacity)



Regarding claim 8, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the second energy-usage information indicates energy reduction associated with the structure before, during, or after a demand response (DR) event. (Para. 39 - - energy load reduction is measured which triggers a DR event, thus energy load reduction occurs before the DR event)



Regarding claim 9, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the second energy-usage information indicates whether the thermostat is enrolled in a DR program. (Para. 38 - - only structures subscribed, i.e. enrolled, to a DR program are commanded)



Regarding claim 10, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Roux further teaches wherein the second energy-usage information indicates a user amenability to load shifting during a DR event. (Para. 70 - - consumer’s propensity to respond to a DR signal is a user’s amenability to load shifting during a DR event)

One of ordinary skill in the art would have been motivated to do this modification in order to allow energy providers to better understand the factors that drive energy consumption, as suggested by Roux (Para. 35).



Regarding claim 11, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the second energy-usage information is also forwarded to the utility provider computer system. (Fig. 2, Para. 30 - - second energy-usage received by energy-management server 225 is forwarded to utility 240 via internet 245)
 



Regarding claim 14, Weaver teaches a method of operating a smart-home system, (Fig. 2, Para. 4 - - devices in a first structure 140 are monitored and controlled based on the monitoring, which is a smart-home system; Para. 33 - - first structure is a household)

the method comprising: establishing a wireless connection with an energy meter that measures energy from a utility provider that is consumed by devices in…a structure in which the thermostat is installed; (Para. 26 - - energy manager 100 establishes wireless connection with energy-measuring module 250b which measures energy consumed by devices, where the module 250b is being interpreted as an energy meter; Fig. 2 - - energy to house 140 is provided by utility provider 240)

receiving first energy-usage information from the energy meter through the wireless connection; (Para. 26 - - household energy usage, i.e. first energy-usage, is provided by energy meter to energy manager 100)

or calculated by the smart- home system; (Fig. 2 - - energy-measuring modules 250a, 250c1, 250c2 measure second-energy usage which is accessed by energy manager 100; Para. 36 - - calculations are made for device 204 energy usage)

and sending the first energy-usage information and the second energy-usage information to an energy-management server, (Para. 85 - - plurality of energy usage signatures is aggregated by server 225, where one of the energy usage signatures is the energy usage of a device 204 which is the second energy-usage information, and the aggregate is the total energy usage information which is the first energy-usage information)

wherein at least the first energy-usage information is forwarded to a utility provider computer system. (Fig. 2, Para. 30 - - first energy-usage received by energy-management server 225 is forwarded to utility 240 via internet 245)


But Weaver does not explicitly teach energy from a utility provider that is consumed by devices around a structure

However, Roux teaches energy that is consumed by devices around a structure (Para. 73 - - energy consuming devices include electric vehicle which is around the structure/house)

Weaver and Roux are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analyzing energy usage of a customer.

Therefore at the time the invention was made (pre-AIA ) it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Weaver, by incorporating the above limitation(s) as taught by Roux.

One of ordinary skill in the art would have been motivated to do this modification in order to allow energy providers to better understand the factors that drive energy consumption, as suggested by Roux (Para. 35).



Regarding claim 16, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the first energy-usage information indicates aggregate energy consumption during a time interval for the structure. (Para. 26 - - total household energy usage, i.e. aggregate energy consumption, is provided by energy meter to energy manager 100; Para. 36 - - total amount of energy of each device, which is aggregated, is measured over time)



Regarding claim 17, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Roux further teaches wherein the second energy-usage information indicates a thermal retention characteristic of the structure. (Para. 73 - - insulation of house is included, which reflects thermal retention)

One of ordinary skill in the art would have been motivated to do this modification in order to allow energy providers to better understand the factors that drive energy consumption, as suggested by Roux (Para. 35).



Regarding claim 18, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the second energy-usage information indicates an HVAC capacity of an HVAC associated with the structure. (Para. 69 - - current HVAC unit analyzed, where analysis is being interpreted to measure and/or calculate capacity)



Regarding claim 19, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Weaver further teaches wherein the second energy-usage information indicates energy reduction associated with the structure before, during, or after a demand response (DR) event. (Para. 39 - - energy load reduction is measured which triggers a DR event, thus energy load reduction occurs before the DR event)



Regarding claim 20, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
Roux further teaches wherein the second energy-usage information indicates a user amenability to load shifting during a DR event. (Para. 70 - - consumer’s propensity to respond to a DR signal is a user’s amenability to load shifting during a DR event)

One of ordinary skill in the art would have been motivated to do this modification in order to allow energy providers to better understand the factors that drive energy consumption, as suggested by Roux (Para. 35).



Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver in view of Roux and further in view of Crabtree et al. (U.S. Pub. No. 2010/0332373) (hereinafter “Crabtree”).

Regarding claim 12, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
But the combination of Weaver and Roux does not explicitly teach identifying the utility provider computer system from a plurality of utility provider computer systems from the first energy-usage information received from the energy meter.

However Crabtree teaches identifying the utility provider computer system from a plurality of utility provider computer systems from the first energy-usage information received from the energy meter. (Para. 186 - - energy assets are identified, where energy assets include energy sources, i.e. utility providers; Para. 204 - - client system or iNode 2600 is identified, where client system or iNode 2600 includes a Trader iNode)

Weaver, Roux and Crabtree are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain analyzing energy usage of a customer.

Weaver and Roux, by incorporating the above limitation(s) as taught by Crabtree.

One of ordinary skill in the art would have been motivated to do this modification in order to improve the value of energy assets and query the participant, as suggested by Crabtree (Para. 186).



Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver in view of Roux and further in view of Arensmeier (U.S. Pub. No. 2012/0221150) (hereinafter “Arensmeier”).

Regarding claim 13, the combination of Weaver and Roux teaches all the limitations of the base claim(s).
But the combination of Weaver and Roux does not explicitly teach wherein the first energy-usage information is provided every 30 seconds.

However Arensmeier teaches wherein the first energy-usage information is provided every 30 seconds. (Para. 126 - - frame, containing energy information, is provided every 30 seconds; see related 112 rejection for interpretation of this claim for examining purposes)

Weaver, Roux and Arensmeier are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain analyzing energy usage of a customer.

Therefore at the time the invention was made (pre-AIA ) it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Weaver and Roux, by incorporating the above limitation(s) as taught by Arensmeier.

One of ordinary skill in the art would have been motivated to do this modification in order to allow a contractor to monitor the system in real time, as suggested by Arensmeier (Para. 126).


Allowable Subject Matter
Claim(s) 2 and 15 is/are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claim(s).

The following is an examiner’s statement of reasons for allowance: 
While the closest prior art of Weaver and Roux discloses the invention in claim 1, none of these references taken either alone or in combination disclose, in combination with the remaining elements and features of the claimed invention, wherein the energy meter also 

It is for these reasons that the applicant’s invention defines over the prior art of record.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119